Case 1:19-cv-07297-DG-SJB Document 24 Filed 05/06/21 Page 1 of 3 PageID #: 98




Adam D. Ford (NYB #4115531)
FORD & HUFF LC
228 Park Avenue South
New York, New York 10003-1502
Telephone: (212) 518-7007
Email: adam.ford@fordhufflaw.com
Attorney for Plaintiff


                      IN THE UNITED STATES DISTRICT COURT,
                 IN AND FOR THE EASTERN DISTRICT OF NEW YORK

 SEMYON GRINBLAT, individually and on                    VERIFIED NOTICE OF
 behalf of others similarly situated,                 WITHDRAWAL OF MOTION TO
                                                          STAY PROCEEDINGS
                Plaintiff,
 vs.                                                                   and

 FUTANI 1959 CORP, BILL WOLF                         VERIFIED MOTION TO DISMISS
 PETROLEUM CORP., JOHN DOES 1-X,                        WITHOUT PREJUDICE
 LIMITED COMPANIES, PARTNERSHIPS,
 CORPORATIONS                1-X,                                      and

                Defendant.                              VERIFIED MOTION FOR
                                                       WITHDRAWAL OF COUNSEL

                                                             1:19-CV-7297-DLI-SJB

                                                             Judge Diane Gujarati
                                                       Magistrate Judge Sanket J. Bulsara



       Undersigned Counsel has confirmed that Plaintiffs’ family has not filed a petition to

appoint an executor of the estate since the time the Motion was filed as was anticipated. Plaintiff’s

family has informed undersigned Counsel that they do not intend to seek the appointment of an

executor.


                                                 2
Case 1:19-cv-07297-DG-SJB Document 24 Filed 05/06/21 Page 2 of 3 PageID #: 99




       Therefore, without a client or representative to consult, undersigned Counsel requests the

Court enter an order as follows:


       1. The Motion to Stay Proceedings (Doc. 20) dated March 4, 2021 (the “Motion”), be

           withdrawn;

       2. That undersigned Counsel’s withdrawal be granted by the Court; and,

       3. The above captioned case be dismissed without prejudice.




       DATED the 6th day of May 2021.

                                                   FORD & HUFF LC


                                                   /s/ Adam D. Ford
                                                   Adam D. Ford (NYB #4115531)
                                                   FORD & HUFF LC
                                                   228 Park Avenue South
                                                   New York, New York 10003-1502
                                                   Telephone: (212) 518-7007
                                                   Email: adam.ford@fordhufflaw.com
                                                   Attorney for Plaintiff




                                               2
Case 1:19-cv-07297-DG-SJB Document 24 Filed 05/06/21 Page 3 of 3 PageID #: 100




                                CERTIFICATE OF SERVICE

       I, the undersigned, certify that on the 6th day of May 2021, I caused a true and correct

copy of the foregoing NOTICE OF WITHDRAWAL OF MOTION TO STAY PROCEEDINGS,

MOTION TO DISMISS WITHOUT PREJUDICE, and MOTION FOR WITHDRAWAL OF

COUNSEL to be filed with the Court electronically via CM/ECF, which caused notice to be

served upon all e-filing counsel of record via the Court’s Notice of Electronic Filing [NEF].



                                                     /s/ Adam D. Ford




                                                2
